380 S.C. 472 (2008)
671 S.E.2d 380
In the Matter of T. Andrew JOHNSON, Petitioner.
Supreme Court of South Carolina.
December 18, 2008.

ORDER
Petitioner was suspended from the practice of law for one (1) year, retroactive to the date of his interim suspension, October 4, 2006. In the Matter of Johnson, 375 S.C. 499, 654 S.E.2d 272 (2007). Petitioner filed a Petition for Reinstatement which was referred to the Committee on Character and Fitness (CCF) pursuant to Rule 33(d), RLDE, Rule 413, SCACR. After a hearing, the CCF filed a Report and Recommendation *473 recommending the Court grant the Petition for Reinstatement. Neither petitioner nor the Office of Disciplinary Counsel (ODC) filed any exceptions to the CCF's Report and Recommendation.
The Court grants the Petition for Reinstatement. Petitioner is hereby reinstated to the practice of law.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
/s/ John H. Waller, Jr., J.
/s/ Donald W. Beauty, J.
/s/ John W. Kittredge, J.
PLEICONES, J., not participating.